DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 6/8/2021 has been entered.

Response to Amendment
Applicants’ response filed 6/8/2021 amended claims 1, 13 and 22 and cancelled claims 4, 8-9 and 25.  Applicants’ amendments overcome the claim objections from the office action mailed 1/8/2021; therefore this objection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Zhang from the office action mailed 1/8/2021; therefore this rejection is maintained below.  Also, applicants did not file terminal disclaimers to obviate the double patenting rejections from the office action mailed 1/8/2021; therefore these rejections are maintained below.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 10-18, 20-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, International Publication No. WO/2016/090065 (hereinafter referred to as Zhang – for citation purposes USPG-PUB No. 2017/0267941 is being used).  
Regarding claims 1-5, 7-18 and 20-26, Zhang discloses a lubricating oil composition for use in light duty diesel compression-ignited engines (as recited in claims 26-27) (Para. [0026] and [0120]) comprising:
a major concentration of an oil of lubricating viscosity (as recited in claims 1 and 27) (see Table 3),
0.1 to 3.02 wt% of a polyisobutylene, having a number average molecular weight ranging from 350 to 5000, derived succinimide dispersant post-treated with boron (as recited in claims 1-5 and 27) (see Table 3 and Para. [0070]-[0079]), 
0.1 to 3 wt% of a phophite antiwear additive, such as, dibutyl phosphite (as recited in claims 1, 7-11 and 27) (Para. [0093]-[0095]), 
0.1 to 3 wt% of an additional phosphorus-free antiwear additive, such as, tartrimide (as recited in claims 22-25) (Para. [0093]-[0095]), 
0.1 to 10 wt% of an overbased magnesium or calcium alkylbenzene sulfonate detergent having a metal ratio of at least 8 (as recited in claims 12-17) (see Table 3 and Para. [0041]-[0044]), 
0.86 wt% of ZDDP (which would provide much less than 700 ppm of zinc to the lubricating oil composition based on the molecular weight of Zn/the molecular weight of ZDDP derived from a mixture of C3 and C6 alcohols) (reads on claim 1) (see Table 3), and
1.5 wt% of an oxylated hydrocarbyl-substituted phenol compound (as recited in claims 20-21) (see Tables 1 and 3 and Para. [0048]-[0063] and [0118]), 
wherein the lubricating oil composition has no methylene/sulfur coupled alkylphenol compound (as recited in claim 18).
The difference between Zhang and claim 1 is that Zhang does not explicitly disclose all the compositional additives in a single embodiment.  
It is the position of the examiner that based on the disclosure of Zhang as discussed above that one of ordinary skill in the art at the time of the invention would immediately envisage the instant composition with a reasonable expectation of success.

Double Patenting
7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
8.       Claims 1-3, 5, 7, 10-18, 20-24 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,364,402. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '402 patent discloses the same compounds in a lubricating oil composition as the instant claims.  Based on the disclosure of Zhang discussed above and incorporated herein by reference the claims are rendered obvious.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Double Patenting II
9.       Claims 1-3, 5, 7, 10-18, 20-24 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,501,701. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '701 patent discloses the same compounds in a lubricating oil composition as the instant claims.  Based on the disclosure of Zhang discussed above and incorporated herein by reference the claims are rendered obvious.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Double Patenting III
10.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
11.       Claims 1-3, 5, 7, 10-18, 20-24 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9-18 and 20 of co-pending application No. 15/532,219. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '219 co-pending application discloses the same limitations as does the instant application.  Zhang, the disclosure is incorporated herein by reference and renders the claims obvious.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Double Patenting IV
12.       Claims 1-3, 5, 7, 10-18, 20-24 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of co-pending application No. 16/333,302. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '302 co-pending application discloses the same limitations as does the instant application.  Zhang, the disclosure is incorporated herein by reference and renders the claims obvious.  

Double Patenting V
13.       Claims 1-3, 5, 7, 10-18, 20-24 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of co-pending application No. 16/452,913. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '913 co-pending application discloses the same limitations as does the instant application.  Zhang, the disclosure is incorporated herein by reference and renders the claims obvious.  

Double Patenting VI
14.       Claims 1-3, 5, 7, 10-18, 20-24 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-10 of co-
The ‘641 co-pending application discloses the same limitations as does the instant application.  Zhang, the disclosure is incorporated herein by reference and renders the claims obvious.  

Double Patenting VII
15.       Claims 1-3, 5, 7, 10-18, 20-24 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of co-pending application No. 15/746,144. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The ‘641 co-pending application discloses the same limitations as does the instant application.  Zhang, the disclosure is incorporated herein by reference and renders the claims obvious.  

Response to Arguments
16.	Applicants’ arguments filed 6/8/2021 regarding claims 1-3, 5, 7, 10-18, 20-24 and 26 have been fully considered and are not persuasive.  
	 Applicants argue that Zhang does not disclose all the additive components in a single embodiment.  This is accurate and is the reason the examiner has maintained an obviousness rejection (as discussed above) as opposed to an anticipatory rejection.  
Applicants also argue that Zhang is overcome as the instant application demonstrates unexpected results.  This argument is also not persuasive.  In order to 
Regarding the first criteria – applicants have compared their formulations against the closest prior art.   
Regarding the second criteria – the claims are not commensurate in scope with the data provided even after applicants’ amendments.  For example, the example formulations from the instant specification require very specific additive compounds which are broadly or not at all recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VISHAL V VASISTH/Primary Examiner, Art Unit 1771